DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, claim 1 recites "the thin resin film layer not including any carbon resin composite material".  Any negative limitation or exclusionary proviso must have basis in the original disclosure.  The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  See MPEP 2173.05(i).  As there is no mention of a 

Claims 2-7 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1. 

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of claim 1 is unclear because it recites "the thin resin film layer not including any carbon resin composite material".  As no "carbon resin composite material" is mentioned in the instant specification, it is not clear what specific material or materials are meant by a "carbon resin composite material".  As such, it is also unclear if any composite material that also contains a resin including carbon is considered excluded or if only composite materials that are explicitly disclosed to contain "carbon" or graphite are excluded.  For the sake of compact prosecution, the limitation is interpreted herein as only excluding composite resin materials that are explicitly taught to include "carbon" or "graphite".  The limitation is not interpreted as excluding all composite materials or as excluding materials that contain other resins, which are not explicitly described as a "carbon" or "graphite" resin composite.   A resin composite 
	
Claims 2-7 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1. 

The meanings of claims 5 and 7 are unclear because they each recite an "aperture rate" of 0.2 to 5 %.  The meaning of this limitation is unclear because the term "aperture rate" is not defined or described in the instant specification and, therefore, it is unclear what particular structure is required to achieve an aperture rate in the recited range.  For the sake of compact prosecution, "aperture rate" is considered herein to refer to the percentage of total area, or percent open area, of the resin film layer that is occupied by apertures.  Appropriate explanation and/or correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pflug in view of Chiou (US PG Pub. No. 2011/0162910) and Joslyn (US PG Pub. No. 2018/0015710) and/or over Chiou in view of Joslyn and Pflug. 

Regarding claims 1-4, Pflug teaches a sandwich (i.e. multilayer) panel comprising a half-closed honeycomb core layer comprising tubular cells, each being closed (i.e. comprising a closed surface) at one end and open at the other end such that the internal space of each cell is in communication with the outside via the open end (Figs. 1-3, Fig. 5; par. 22-24, 32; Abstract). The cells are arranged in the core such that rows of cells all opening to one planar side of the core alternate with rows of cells all opening to the opposite planar side of the core (Figs. 1-3, Fig. 5; par. 22-24).  One type of covering layer Pflug exemplifies for forming a sandwich panel is a nonwoven covering layer (par. 34).  The teachings of Pflug differ from the current invention in that his honeycomb core is not taught to be part of a sandwich panel including one or more nonwoven cover layers with a perforated film layer located between the cover layers and the core.    
Chiou teaches a multilayer linear acoustic liner (i.e. "component') comprising a cellular core (114), an inner perforated layer (130, i.e. "thin resin film") comprising openings adjacent the core (114), and a porous layer (118), which may be a fibrous felt, adjacent the perforated layer (130) (Figs. 3, 4; par. 23).  As shown in Figures 3 and 4, the inner perforated layer (130) is adjacent the core (114) and the felt layer (118) (Figs. 3, 4).  Chiou also teaches that the perforated layer(s) is adjoined to the core with a layer of resin adhesive (i.e. also part of the "thin resin film"), that does not block the apertures (par. 31).  
As shown in Figure 4, the apertures (137) in the perforated layer(s) (130) allow the inner spaces of the core's cells (114) to communicate with the outside (Fig. 4).  
The teachings of Chiou differ from the current invention in that he only exemplifies a carbon resin composite for his perforated inner layer.  However, Chiou does teach that the perforated layer can be another composite known in the art (par. 23).  Joslyn additionally teaches an acoustic panel comprising a perforated layer that may be formed from aramid fibers joined together with a matrix of a thermoset polymer, such as epoxy, or a thermoplastic polymer (par. 18).  In the same sentence that Joslyn discloses aramid fibers, Joslyn also teaches carbon fibers may be used as the reinforcement, thereby establishing that the two types of reinforcements are known equivalents in the art. Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a resinous composite material, such as aramid (i.e. which is a type of resin) fibers bound in a matrix of a thermosetting or thermoplastic polymer resin, as the perforated layer (130) in Chiou's product because Chiou teaches that composites known in the art may be used for the layer and Joslyn teaches that a composite made up of aramid fibers in a thermosetting or thermoplastic polymeric resin matrix is a useful and appropriate material for forming perforated layers in acoustic panels in the relevant 
The teachings of Chiou differ from the current invention in that his panel is not taught to include a core with alternating rows of cells with openings facing one direction or the other, as is claimed.  However, Chiou does teach that types of cores other than those disclosed, such as cores with different arrangements of cells or of different materials, may be used make his product (par. 27).  Pflug further teaches that his honeycomb core is advantageous because it allows for good attachment of cover layers and minimal material usage, can be processed into a lightweight sandwich panel for use in a variety of application areas, and offers good impact and crash protection (par. 4, 5, 7, 32, 35).  Although Pflug does not explicitly teach a size range for the cells of his core, he does exemplify a core having a cell size of 6.4 mm (par. 30), which falls in the cell size range taught by Chiou (discussed above).  Accordingly, it would have been obvious to one of ordinary skill in the art to use Pflug's cellular core, or a core fashioned with Pflug's design, as the cellular core in Chiou's product because the core structure requires minimal materials for production (i.e. and, therefore, is economical) and attaches well to cover layers in order to form lightweight, crash- and impact-resistant panels for a variety of applications.  It further would have been obvious to one of ordinary skill in the art include perforated layer(s), such as those disclosed by Chiou and Joslyn, and a nonwoven fabric layer on one or both planar surfaces of Pflug's core, and/or to include a perforated layer, such as those disclosed by Chiou and Joslyn, 
Although the prior art does not explicitly teach a product that combines Pflug's product with a perforated layer having the recited aperture size/area or pitch ratios relative to the cells of the cellular structure, or the recited aperture pattern, which may be considered a difference from the current invention, it would have been obvious to one of ordinary skill in the art to make a structure with the aperture sizes, aperture placement, and cell sizes taught by Chiou because Chiou explicitly teaches such sizes and placement to be appropriate for his product and to be effective in achieving his goal of noise attenuation (Abstract; par. 24).  Figures 3 and 4 depict apertures (137) that have diameters and areas that are about or less than 30 % of the size of the opening of a single cell (Figs. 3, 4).  As such, it would have been obvious to one of ordinary skill in the art to configure the apertures in Chiou's product such that they have a diameters and areas that are about or are less than 30 % (i.e. S1/S2 ≤ 0.3) of the opening area of a single core cell, including an adjacent cell opening, because Chiou depicts such an arraignment as appropriate for his product.  Chiou also depicts single apertures (137) overlying single cells (114) (Fig. 4), and it would have been obvious to configure the prior art product to have this configuration for this reason.  Based on the aperture sizes and cell sizes discussed above, the ratio of an aperture area to an underlying cell 
Chiou also teaches that the openings of the perforated layers can be configured to have substantially any size, shape, and spacing to provide the product with the desired noise attenuation properties (par. 24, 25).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate size and pattern for the apertures in the perforated layer(s), including selecting a size that could meet the area ratio recited in the claims and/or selecting the recited area ratios, and selecting a "staggered" or "lattice" pattern satisfying the recited pitch ratios, for the perforations in the prior art perforated layers in order to achieve the desired/required noise attenuation properties.
 As no particular thickness is claimed to qualify a layer as a "thin resin film layer" and as the resin layer and disclosed by the prior art is not taught or shown to be particularly "thick", the prior art perforated resin layer qualifies as a "thin resin film layer".  
The requirement that the claimed product is an "automobile component", as recited in the claim preambles, is a statement of intended use.  The product(s) of the prior art meet this limitation because it can be used in/as part of an automobile. 



Regarding claims 5-7, although Chiou does not teach a the recited "aperture rate", as noted above, Chiou does teach that the apertures in this perforated layer may be circular, have a diameter of about 0.03 to 0.09 inches, have a pitch of about 0.09 to 0.15 inches, and be arranged in a square, triangle, or diamond-shaped pattern (i.e. the perforations are arranged in a "staggered" or "lattice" pattern) (par. 24, 25).  As noted above, the meaning of "aperture rate" is unknown, but is interpreted herein as referring to the percentage of area of the perforated layer, or percent open area (i.e. "POA"), taken up by apertures. The taught pitch and diameter ranges equate to a POA in the range of about 3 to 78 %. The instantly claimed "aperture rate" is obvious in view of Chiou.  See MPEP 2144.05.  
Chiou also teaches that the openings of the perforated layers can be configured to have substantially any size, shape, and spacing to provide the product with the desired noise attenuation properties (par. 24, 25).  Accordingly, it would have been obvious to one of ordinary skill in the art to select an appropriate size and pattern for the apertures in the perforated layer(s), including selecting a size/pattern that would meet the "aperture rate" requirements recited in the claims, in order to achieve the desired/required noise attenuation properties.
The teachings of Chiou differ from the current invention in that the thickness of the perforated layer is not disclosed.  However, as no criticality has been established, the recited thickness range is a prima facie obvious selection of dimension that does not distinguish the claimed invention over the prior art.  See MPEP 2144.04.  


The rejections of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Pflug (US PG Pub. No. 2008/0176027) in view of Zaima (US Pat. No. 5,022,943) and/or over Zaima in view of Pflug are withdrawn in view of Applicant's amendment, filed September 16, 2021. 

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are either not persuasive or are moot in view of the current rejections.
Applicant has argued that the claimed invention is distinguished over Chiou and Pflug because Chiou teaches a carbon resin composite material for his inner perforated layer.  However, it would have been obvious to one of ordinary skill in the art to utilize an aramid (i.e. a type of resin) fiber/resin composite material for the layer for the reasons discussed above.  
Applicant has further argued that one of ordinary skill in the art would not have a reasonable expectation of success in applying Chiou's composite layers to an automobile component including the core of Pflug because Chiou's teachings are directed to an aircraft component.  However, the claim requirement of an "automobile component", as recited in the claim preambles is a statement of intended use.  The prior art composite panels meet the claim limitation because they are capable of being used as claimed.  See MPEP 2111.02.  It would have been obvious to combine the prior art teachings, thereby producing a product meeting the claims, for the reasons discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784